department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 wta-n-108976-00 uilc internal_revenue_service national_office technical assistance memorandum for tina k byrd manager international technical advisors lmsb prefiling and technical guidance from subject michael j sweeney international technical advisor lmsb prefiling and technical guidance barbara a felker chief cc intl br3 permissible use of tax_return preparation computer_software under sec_7612 this technical assistance responds to your memorandum dated date technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue sec_1 whether the service’s use of computer_software_executable_code obtained in the course of an audit is permissible under sec_7612 of the internal_revenue_code in the following three situations a the service uses the computer_software_executable_code and the taxpayer's data files to perform what if computations making changes to the taxpayer's data and the computer_software_executable_code is used to determine the tax consequences of those changes b the service uses the computer_software_executable_code and the taxpayer's data files and adjusts those files to incorporate proposed adjustments to the amount or classification of items of income or expense wta-n-108976-00 the computer_software_executable_code is then used to compute proposed tax adjustments and a revised form_1118 foreign_tax_credit computation and related schedules and c the service uses the computer_software_executable_code and the taxpayer’s data files to generate input data files and output reports which are then used by the service for its examination of the taxpayer’s return using a software program that the service has developed internally or which the service has purchased or licensed from a third party would those uses cause the service to be using the commercial vendor’s computer_software_executable_code without a license or other authorization should the service secure permission from the foreign_tax_credit commercial vendors to use their computer_software_executable_code as described in the three scenarios conclusions all of the activities described in issue above are within the scope of sec_7612 of the code and are therefore permissible uses of the computer_software_executable_code such uses would not require a license from the software vendor and it would not be necessary to obtain the vendor’s permission to use the computer_software_executable_code in the manner described law and analysis as part of the irs restructuring and reform act of congress enacted special rules to address a potential conflict between the intellectual_property rights of the developers and owners of computer_software programs and the service’s right under sec_7602 of the code to obtain access to such programs in connection with the examination of a taxpayer’s return congress was concerned that the examination of computer programs executable code and source code by the service could lead to the diminution of intellectual_property rights through the inadvertent disclosure of trade secrets that special protection against inadvertent disclosure should be established and that access to source code should be restricted as a result of these concerns congress added new sec_7612 to the code with respect to summonses of computer_software_source_code used for tax_accounting tax_return preparation tax compliance and tax planning and protection of both computer_software_executable_code and source code used for those purposes in the hands of the service wta-n-108976-00 a summons of computer_software_executable_code and source code sec_7602 of the code authorizes the service to examine any books papers records or other data including tax_accounting tax preparation and tax planning software that may be relevant or material in connection with the examination of a taxpayer’s return sec_7602 authorizes the secretary to issue a summons to obtain access to this material should the taxpayer refuse to give the service access or if the taxpayer places unreasonable restrictions on the service’s access sec_7612 does not restrict the right or modify the limitations on the right of the service to summons the executable code of tax_accounting tax preparation and tax planning software including foreign_tax_credit foreign_sales_corporation or other specialized programs the service must satisfy the four powell standards ie the examination to which the summons relates must be conducted pursuant to a legitimate purpose the summons must seek information that may be relevant to the examination the service does not already have the information sought by the summons and the service has followed the administrative steps set forth in the code with regard to the summons powell v u s 379_us_48 sec_7612 provides additional requirements the service must meet in order to obtain computer_software_source_code by issuing a summons or enforcing a summons to produce or analyze any_tax related computer_software_source_code b safeguards to ensure protection of trade secrets and other confidential information in addition to any court-issued protection order sec_7612 sets forth specific safeguards that must be taken by the service with regard to both computer_software_executable_code and source code that it receives through summons or otherwise in the course of any examination of any taxpayer the specific safeguards which apply to both computer_software_executable_code and source code are as follows i the software and related documents may be used only in connection with the examination of the taxpayer’s return any appeal by the taxpayer to the service’s office of appeals any judicial proceeding and any appeals from those proceedings and any inquiry into any offense connected with the administration or enforcement of the internal revenue laws ii the service shall provide in advance to the taxpayer and the owner of the software a written list of the names of all individuals who will analyze or otherwise have access to the software and related documents iii the software and related documents shall be maintained in a secure area or place and in the case of computer_software_source_code shall not be removed from the owner’s place of business unless the owner permits or a court orders such removal the owner is required to make available any necessary equipment or materials for analysis of the computer_software_source_code required to be conducted on the owner’s premises wta-n-108976-00 iv the software and related documents shall not be copied except as necessary to perform analysis and the service shall number all copies made and certify in writing that no other copies have been or will be made v at the end of the period during which the software and related documents may be used under paragraph i above - a the software and related documents and all copies thereof shall be returned to the person from whom they were obtained and any copies thereof made under paragraph iv above on the hard drive of a machine or other mass storage device shall be permanently deleted and b the service shall obtain from any person who analyzed or otherwise had access to such software and related documents a written certification under penalty of perjury that all copies and related materials have been returned vi the software shall not be decompiled or disassembled vii the service shall provide to the taxpayer and the owner of any interest in such software a written_agreement between the service and any person who is not an officer_or_employee of the united_states and who will analyze or otherwise have access to such software which provides that such person agrees not to- a disclose such software and related documents to any person other than persons to whom such information could be disclosed for tax_administration_purposes under sec_6103 of the code or b participate for two years in the development of software which is intended for a similar purpose as the software examined and viii the software and related documents shall be treated as return_information for purposes of sec_6103 each of the three scenarios you describe falls within the scope of sec_7612 as set forth in paragraph i above and are therefore permissible uses of the computer_software_executable_code the service is not required to obtain wta-n-108976-00 from the software vendor either a license or the vendor’s permission to use the computer_software_executable_code in the manner described please call if you have any further questions barbara a felker chief cc intl br3 office of associate chief_counsel international
